Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lagaña, J.), rendered July 2, 1987, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
We have considered the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit (see, People v Wise, 46 NY2d 321; People v George, 108 AD2d 870). Mangano, J. P., Thompson, Eiber and Spatt, JJ., concur.